          Case 4:20-cr-06001-SMJ     ECF No. 51   filed 09/17/20   PageID.283 Page 1 of 17

                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


1                                                                       Sep 17, 2020
                                                                            SEAN F. MCAVOY, CLERK
2

3                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                     No. 4:20-cr-06001-SMJ
5
                                   Plaintiff,
6                                                  ORDER GRANTING
                    v.                             DEFENDANT’S MOTION TO
7                                                  DISMISS
     NOEL GUZMAN-HERNANDEZ,
8
                                   Defendant.
9

10            On September 3, 2020, this Court heard argument on Defendant Noel

11   Guzman-Hernandez’s Motion to Dismiss, ECF No 36. Guzman-Hernandez moved

12   to dismiss the indictment on the grounds that the predicate order of expedited

13   removal was entered in violation of his due process rights. The Government

14   contends that the recent Supreme Court decision in Dep’t of Homeland Sec. v.

15   Thuraissigiam, 140 S. Ct. 1959 (2020), decimates years of both Supreme Court and

16   Ninth Circuit jurisprudence. Because this result would clearly contravene the

17   limited scope of the decision in Thuraissigiam, this Court grants Guzman-

18   Hernandez’s Motion to Dismiss.

19   //

20   //




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 1
      Case 4:20-cr-06001-SMJ      ECF No. 51    filed 09/17/20   PageID.284 Page 2 of 17




1                                     BACKGROUND

2          Defendant Noel Guzman-Hernandez is charged with one count of illegal

3    reentry after removal, 8 U.S.C. § 1326. He moves to dismiss the indictment because,

4    he argues, the predicate order of expedited removal was fundamentally unfair, and

5    thus invalid. ECF No. 36 at 1.

6          Guzman-Hernandez is a thirty-nine-year old undocumented immigrant from

7    Mexico. ECF No. 20 at 2. He lived in Mexico until he was a teenager, when he, his

8    mother, and his siblings moved to the United States to live with his father. ECF No.

9    36-1 at 1. His father, a legal permanent resident in the United States, petitioned for

10   Guzman-Hernandez’s legal status, but he never obtained legal status because he

11   moved out of his parents’ home when they separated—about two years after he

12   moved to the United States. Id. at 1–2. His mother and siblings now have legal status

13   and lived in the country in April 2010. ECF No. 20 at 2.

14         Guzman-Hernandez has had three encounters with immigration authorities

15   that have resulted in his voluntary return to Mexico. ECF Nos. 36-1, 36-2. The last

16   of these encounters was in January 2010, when Guzman-Hernandez was in custody

17   at the Wapato City Jail for a negligent driving offense. ECF No. 36-2. Immigration

18   authorities took custody of him, and he was transported to Tacoma and served with

19   a Notice to Appear to initiate formal removal proceedings. An immigration judge

20



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 2
      Case 4:20-cr-06001-SMJ      ECF No. 51    filed 09/17/20   PageID.285 Page 3 of 17




1    granted his application for voluntary departure to Mexico, which occurred a few

2    days later. ECF Nos. 36-3, 36-4.

3            In April 2010, immigration officials again detained Guzman-Hernandez near

4    Nogales, Arizona, approximately three-quarters of a mile from the border. ECF No.

5    36-7 at 2. The case was processed as an expedited removal. ECF No. 36-6 at 3.

6    Guzman-Hernandez states that he was not told that it was an expedited removal, and

7    that he thought that it was a voluntary departure. ECF No. 36-1 at 4–5. Guzman-

8    Hernandez gave a Sworn Statement in an interview conducted by Agent Gilbert

9    Serna. ECF No. 36-7. Agent Serna recorded Guzman-Hernandez’s responses on

10   form I-876A, which ran two pages, each of which Guzman-Hernandez initialed.

11   ECF No. 36-7. Guzman-Hernandez then signed and initialed the one-page form I-

12   867B, known as the “Jurat,” which is intended to accompany the form I-867A,

13   attesting that: “I have read (or have had read to me) this statement, consisting of : 1

14   pages (including this page).” ECF No. 36-7 at 3. Guzman-Hernandez’s statement

15   does not discuss his immigration history or his prior removals. ECF No. 36-7.

16   Guzman-Hernandez told the Agent Serna that he was visiting family in the United

17   States, but no questions were asked about what family he had in the country. ECF

18   No. 36-7 at 3. Agent Serna noted in the Form I-831 report of the incident that he

19   read and explained Form I-867A and I-867B to Guzman-Hernandez. ECF No. 36-6

20   at 2.




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 3
      Case 4:20-cr-06001-SMJ      ECF No. 51    filed 09/17/20   PageID.286 Page 4 of 17




1          Guzman-Hernandez also signed a “Notice of Rights” written in Spanish. ECF

2    No. 36-8. He initialed the option admitting he was illegally present in the United

3    States, waiving his right to a hearing, and requesting to return to Mexico as soon as

4    possible. Id. This document does not state that Guzman-Hernandez was being

5    processed as an expedited removal. Id. Agent Brian Gotowko discussed this Notice

6    with Guzman-Hernandez in Spanish. ECF No. 37-1 at 2.

7          Agent Serna then prepared a Notice and Order of Expedited Removal, Form

8    I-860. ECF No. 36-9. Guzman-Hernandez did not initial or sign this form. Id. Yet it

9    appears that Agent Serna signed the form stating that it was personally served upon

10   Guzman-Hernandez. Id.

11         Guzman-Hernandez was removed to Mexico the same day, April 25, 2010. In

12   December 2019, immigration officials encountered Guzman-Hernandez in the

13   United States, leading to the instant prosecution.

14                                      DISCUSSION

15   A.    Legal Standard in the Ninth Circuit

16         A defendant charged with illegal reentry can defend against the charge by

17   attacking the validity of the prior removal. United States v. Raya-Vaca, 771

18   F.3d 1195, 1201 (9th Cir. 2014) (quoting United States v. Ubaldo-Figueroa, 364

19   F.3d 1042, 1047 (9th Cir. 2004)). To sustain such an attack, a defendant must

20   demonstrate that (1) he “exhausted any administrative remedies that may have been




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 4
          Case 4:20-cr-06001-SMJ   ECF No. 51   filed 09/17/20   PageID.287 Page 5 of 17




1    available to seek relief” from the predicate removal order, (2) the deportation

2    proceedings “improperly deprived [the defendant] of the opportunity for judicial

3    review,” and (3) the removal order was “fundamentally unfair.” 8 U.S.C. § 1326(d).

4             As to the first and second requirements, expedited removals of inadmissible

5    arriving noncitizens do not provide for administrative review except in the instance

6    of a noncitizen claiming asylum or claiming to be a legal permanent resident.

7    8 U.S.C. § 1225(b)(1)(C); see United States v. Barajas-Alvarado, 655 F.3d 1077,

8    1081 (9th Cir. 2011); see also Raya-Vaca, 771 F.3d at 1202 (finding defendant

9    exhausted available administrative remedies and was deprived of judicial review in

10   expedited removal proceeding with no opportunity for administrative or judicial

11   review). Thus, a defendant removed through expedited removal proceedings can

12   prevail by showing that entry of the removal order was fundamentally unfair. Raya-

13   Vaca, 771 F.3d at 1202. To show fundamental unfairness in the Ninth Circuit, the

14   defendant must show that (1) entry of the order violated his right to due process,

15   and (2) he suffered prejudice as a result. Raya-Vaca, 771 F.3d at 1202. The

16   Government now asks this Court to apply Thuraissigiam to the facts in this case.

17   For the reasons set forth below, its efforts are misguided.

18   //

19   //

20   //




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 5
      Case 4:20-cr-06001-SMJ     ECF No. 51    filed 09/17/20   PageID.288 Page 6 of 17




1    B.    The Supreme Court’s decision in Thuraissigiam does not affect the legal
           standard in this case
2

3          On June 25, 2020, the Supreme Court held that Constitutional Due Process

4    rights do not apply to civil habeas proceedings for immigrants detained within 25

5    yards of the border attempting to enter the United States unlawfully. Dep’t of

6    Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1982 (2020). The noncitizen

7    respondent in Thuraissigiam was encountered and detained by a Border Patrol agent

8    approximately 25 yards from the U.S.-Mexico border. An asylum officer and a

9    supervising officer reviewed his case and determined he lacked a credible fear of

10   persecution. An immigration judge affirmed on appeal. Id. at 1967–68. The

11   noncitizen then filed a federal habeas petition seeking review of his asylum claim.

12   The Supreme Court held that denying habeas review violated neither the suspension

13   nor the due process clause. Id. at 1968. With respect to due process, the Supreme

14   Court held constitutional protections did not apply because “an alien who is

15   detained shortly after unlawful entry cannot be said to have effected an entry.” Id.

16   at 1982–83 (internal citation omitted). This decision partially abrogated Raya-Vaca

17   to the extent that it had been applied to civil asylum proceedings with someone

18   detained 25 yards from the border. Id. at 1968.

19         The Government argues that this creates a heightened standard of causation—

20   that the defendant would need to show a direct link between any violations of his




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 6
      Case 4:20-cr-06001-SMJ       ECF No. 51    filed 09/17/20   PageID.289 Page 7 of 17




1    procedural rights and the resulting prejudice. This Court concludes that the partial

2    abrogation of Raya-Vaca does not impact the analysis here.

3          1.     In Thuraissigiam, the Supreme Court did not, nor did it intend to,
                  hold that non-citizens have no Due Process Rights
4

5          The Supreme Court has long held that non-citizens found in the United States

6    have constitutional rights. In Yick Wo v. Hopkins, 118 U.S. 356 (1886), the Supreme

7    Court reasoned that the “rights of the petitioners . . . are not less because they are

8    aliens and subjects of the emperor of China.” Id. at 368. Almost a century later, in

9    Plyler v. Doe, 457 U.S. 202, 210 (1982), the Supreme Court held that “[w]hatever

10   his status under the immigration laws, an alien is surely a ‘person’ in any ordinary

11   sense of that term. Aliens, even aliens whose presence in this country is unlawful,

12   have long been recognized as ‘persons’ guaranteed due process of law by the Fifth

13   and Fourteenth Amendments.” See also Mathews v. Diaz, 426 U.S. 67, 77 (1976)

14   (“The Fifth Amendment, as well as the Fourteenth Amendment, protects every one

15   of these persons from deprivation of life, liberty, or property without due process

16   of law. Even one whose presence in this country is unlawful, involuntary, or

17   transitory is entitled to that constitutional protection.”) (internal citations omitted).

18         It is well established that certain constitutional protections available to
           persons inside the United States are unavailable to aliens outside of our
19         geographic borders. But, once an alien enters the country, the legal
           circumstance changes, for the Due Process Clause applies to all
20         ‘persons’ within the United States, including aliens, whether their
           presence here is lawful, unlawful, temporary, or permanent.


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 7
      Case 4:20-cr-06001-SMJ      ECF No. 51    filed 09/17/20   PageID.290 Page 8 of 17




1    Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (internal citations omitted). The

2    Supreme Court declined to overturn any of these cases in Thuraissigiam. In fact, on

3    June 29, 2020, just four days after it decided Thuraissigiam, the Supreme Court

4    reiterated that “foreign citizens in the United States may enjoy certain constitutional

5    rights.” Agency for Int’l Dev. v. Alliance for Open Soc’y Int’l, Inc., 140 S Ct. 2082,

6    2086 (2020) (emphasis in original). This court sees no reason to deny non-citizens

7    due process rights in non-asylum cases when the Supreme Court has chosen not to

8    do so.

9             Thuraissigiam was found 25 yards from the border. Guzman-Hernandez was

10   detained three-quarters of a mile from the border. The Supreme Court did not intend

11   to allow for the parade of horribles that stems from expanding the zone of

12   constitutional inapplicability beyond the 25 yards in Thuraissigiam. Would an

13   immigrant whose first stop upon entering the United States was to go to Sacred

14   Heart Parish for church services in Nogales, Arizona, 0.4 miles from the U.S.-

15   Mexico border, be denied Due Process rights because they happened to be inside

16   this amorphous zone? What about stopping for fast food at Burger King in Nogales,

17   a mere 0.2 miles from border? Would American citizens living near the border

18   “leave” the United States when they order from that Burger King or attend Sacred

19   Heart services? Of course the Supreme Court did not intend such a result. It is

20   disingenuous to argue that, for the purposes of determining whether the immigrant




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 8
      Case 4:20-cr-06001-SMJ      ECF No. 51    filed 09/17/20    PageID.291 Page 9 of 17




1    has “affected an entry,” the area near the border, but outside the 25-yard

2    Thuraissigiam zone, is not the United States. Under the government’s analysis, this

3    court would need to arbitrarily set a zone of constitutional inapplicability to non-

4    citizens along the border. If the Supreme Court had intended to overturn more than

5    a century of precedent, it would have said so. It did not.

6          2.     The habeas proceeding at issue in Thuraissigiam is fundamentally
                  different from the criminal Section 1326 proceeding in this case
7

8          The imposition of criminal penalties under 8 U.S.C. § 1326 based on a prior

9    administrative proceeding violates due process unless there is “some meaningful

10   review of the administrative proceeding.” United States v. Mendoza-Lopez, 481 U.S.

11   828, 837–38 (1987). In response to this decision, Congress added Section 1326(d),

12   under which Guzman-Hernandez brings this instant motion. See U.S. v. Gonzalez-

13   Flores, 804 F.3d 920 (9th Cir. 2015). Thuraissigiam does not mention Mendoza-

14   Lopez, nor does it mention Section 1326.

15         Since Thuraissigiam, other courts have reached the same, inevitable

16   conclusion. In United States v. Angulo-Gomez, 1:19-cr-00061 EAW, 2020 WL

17   4434917 at *3 n. 2 (W.D.N.Y August 3, 2020), for example, the court determined

18   that it could review expedited removal proceedings in a criminal action because

19   Thuraissigiam “addresses only asylum seekers seeking direct review of their

20   expedited removal proceedings and does not speak to Mendoza-Lopez or defendants




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 9
      Case 4:20-cr-06001-SMJ    ECF No. 51    filed 09/17/20   PageID.292 Page 10 of 17




1    facing criminal charges who are collaterally attacking expedited removal

2    proceedings.” There, the parties conducted supplemental briefing on Thuraissigiam.

3    In its brief, the Government conceded that Thuraissigiam did not “affect the case in

4    any meaningful way” and that the relevant portions of Raya-Vaca “were not in any

5    way altered by the Supreme Court’s decision in Thuraissigiam.” See ECF No. 48-2

6    at 2–3. The Northern District of California came to the same result, concluding that

7    Thuraissigiam “abrogated the holding in Raya-Vaca to the extent that it held that

8    the Due Process Clause applies to an alien who succeeded in making it 25 yards

9    into the United States before being apprehended.” United States v. Gonzales-Lopez,

10   No. CR-18-00213, 2020 WL 5210923 at *6 n. 1 (N.D. Cal. September 1, 2020).

11   The court there reasoned that “violations of statutorily defined due process rights

12   (as opposed to constitutionally defined due process rights) may result in a

13   ‘fundamentally unfair’ removal order. . . . otherwise relief under 1326(d) would be

14   rendered illusory.” Id.; see also United States v. Rivera-Valdes, No. 3:19-cr-00408,

15   2020 WL 4606661 (D. Or. August 11, 2020) (applying the Raya-Vaca test to a

16   Motion to Dismiss a Section 1326 charge, noting but not analyzing the partial

17   abrogation of Raya-Vaca in Thuraissigiam); United States v. Castellanos-Avalos,

18   No. 2:19-cr-135-RMP-1, 2020 WL 4606665, (E.D. Wash. August 11, 2020)

19   (applying the Raya-Vaca test, but not citing Thuraissigiam). The civil asylum

20   proceedings in Thuraissigiam are distinguishable from the criminal action here.




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 10
      Case 4:20-cr-06001-SMJ      ECF No. 51     filed 09/17/20   PageID.293 Page 11 of 17




1          Section 1326(d) may have been added to the Illegal Entry After Removal

2    statute in response to the Supreme Court’s decision in Mendoza-Lopez, but the

3    language now stands on its own. Outside of the scope of the Due Process Clause of

4    the Constitution, Section 1326(d) provides statutory due process protections to

5    defendants. Even if the Supreme Court meant to abrogate the constitutional rights of

6    non-citizens, which this Court doubts, Congress may of course provide additional

7    rights and protections. It has done so here. Under Section 1326(d), non-citizens are

8    afforded additional protections in the criminal context: namely, that the prior

9    removals were not fundamentally unfair. This statutory scheme recognizes that,

10   while both are certainly serious, deportation and incarceration are entirely different

11   penalties. In many areas of our legal system there is a recognition that greater

12   protections should be afforded in the criminal context than in other contexts—even

13   immigration proceedings. Since Section 1326 subjects a noncitizen to the United

14   States criminal justice system, Section 1326(d) grants such additional statutory

15   protections. It is not for this court to challenge Congress’ conclusion when they are

16   acting within the boundaries of their constitutional authority.

17         Once a noncitizen has been charged under Section 1326, they are no longer

18   transient strangers to this country. They will spend months, if not years, in legal

19   proceedings in this country. They will live in this country and sit in jail or be released

20   on bond in this country. They will be subject to the intricacies of the criminal justice




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 11
      Case 4:20-cr-06001-SMJ     ECF No. 51    filed 09/17/20   PageID.294 Page 12 of 17




1    system in this country. After all of that, they have “established connections in this

2    country.” See Thuraisigiam, 140 S. Ct. at 1964. While the lower court improperly

3    applied Raya-Vaca and procedural due process rights in Thuraissigiam, they remain

4    relevant here. This Court thus applies the Raya-Vaca analysis to Guzman-

5    Hernandez’s motion.

6    C.    Guzman-Hernandez has demonstrated a due process violation

7          Guzman-Hernandez argues the April 25, 2010 expedited removal process

8    violated his due process rights for three reasons: (1) he was not informed that he

9    was in removal proceedings, (2) he was not allowed to review his sworn statement

10   or have the statement read to him prior to signing, and (3) he did not sign the reverse

11   side of the I-860 form. ECF No. 36. The Government concedes that Guzman-

12   Hernandez was not given the opportunity to review his sworn statement or sign the

13   reverse side of the I-860 form. ECF No. 37 at 9. Because this Court finds Guzman-

14   Hernandez was not given the opportunity to review his sworn statement or sign the

15   reverse side of the I-860 form in violation of his due process rights, this Court need

16   not reach Guzman-Hernandez’s argument that immigration did not inform him he

17   was in formal removal proceedings.

18         In an expedited removal proceeding, the immigration officer is required to

19   “record the alien’s response to the questions contained on Form I–867B, and have

20   the alien read (or have read to him or her) the statement, and the alien shall sign and




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 12
      Case 4:20-cr-06001-SMJ    ECF No. 51    filed 09/17/20   PageID.295 Page 13 of 17




1    initial each page of the statement and each correction.” 8 C.F.R. § 253.3(b)(2)(i).

2    This Court has previously noted that in the context of an expedited removal

3    proceeding, the opportunity to review the sworn statement is especially important

4    because this single safeguard is often both the only opportunity for the alien to

5    respond to the charge against him and the only record of the proceedings. See United

6    States v. Vicente-Vasquez, No. 1:19-CR-02030-SMJ, ECF No. 35 at 8; see also

7    Raya-Vaca, 771 F.3d at 1202 (“Due process always requires, at a minimum, notice

8    and an opportunity to respond.”) (citing Cleveland Bd. of Educ. v. Loudermill, 470

9    U.S. 532, 542 (1985)).

10         Likewise, immigration officers must advise the noncitizen of the charge

11   against him or her on Form I-860. See 8 C.F.R. § 235.3(b)(2)(i). After obtaining a

12   supervisor’s approval, the immigration officer must then “serve the alien with Form

13   I-860 and the alien shall sign the reverse of the form acknowledging receipt.” Id. A

14   defendant may show a due process violation by showing that the I-860 Form was

15   not signed as required by 8 C.F.R. § 235.3(b)(2)(i). See United States v. Hernandez-

16   Rodriguez, No. 2:18-CR-00197-RHW, 2019 WL 1508039, at *4 (E.D. Wash. Apr.

17   5, 2019). “As Form I-860 provides notice to Defendant of his rights, a missing

18   signature on that page undermines the assurance that he was notified of his due

19   process rights at the time of his removal.” United States v. Mejia-Avila, No. 2:14-

20   CR-0177-WFN-1, 2016 WL 1423845, at *1 (E.D. Wash. Apr. 5, 2016). Although




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 13
      Case 4:20-cr-06001-SMJ    ECF No. 51    filed 09/17/20   PageID.296 Page 14 of 17




1    it is unnecessary for this Court to delve deeply into this second due process

2    violation, the lack of attention to procedural safeguards paid by the border patrol

3    agents further convinces this Court that Guzman-Hernandez’s rights were not

4    protected in this case.

5    D.    Guzman-Hernandez has shown he suffered prejudice

6          A defendant may establish prejudice by showing that, but for the due process

7    violation, there were “plausible grounds for relief” from the removal order. Raya-

8    Vaca, 771 F.3d at 1202–06. One form of such relief is the border agent’s

9    discretionary decision to permit the alien to “withdraw” his application for

10   admission to the country implied from his presence in the country, known as

11   granting the alien “voluntary departure” rather than forced removal, or

12   “withdrawal.” Id at 1206, 1210. (citing 8 U.S.C. § 1225(a)(4)).

13         Relief from removal need not be established to a certainty—only shown to

14   be “plausible”—although the alien cannot prevail by showing a mere “theoretical

15   possibility” that relief would have been granted. Id. at 1207. To assess the

16   plausibility of withdrawal being granted, Courts look to the factors given to

17   immigration officials meant to guide them in making the decision:

18         (1) the seriousness of the immigration violation;
           (2) previous findings of inadmissibility against the alien;
19         (3) intent on the part of the alien to violate the law;
           (4) ability to easily overcome the ground of inadmissibility;
20         (5) age or poor health of the alien; and
           (6) other humanitarian or public interest considerations.


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 14
         Case 4:20-cr-06001-SMJ   ECF No. 51   filed 09/17/20   PageID.297 Page 15 of 17




1    Id. at 1207. Withdrawal should “ordinarily” not be permitted “in situations where

2    there is obvious, deliberate fraud on the part of the applicant.” Id. (citing Barajas-

3    Alvarado, 655 F.3d at 1091).

4            In Raya-Vaca, several factors informed the Ninth Circuit’s conclusion that

5    withdrawal was plausible. Id. at 1208. Factors weighing against plausibility

6    included the alien’s extensive history of immigration violations and his relative

7    youth and good health. Id. But because the alien had not committed fraud, and

8    because members of his family, including a long-term partner and mother, lived in

9    the United States, the panel found that relief was plausible.1 Id.

10           The Government concedes that relief was plausible in this case. See ECF No.

11   37 at 27–28. Guzman-Hernandez, at thirty-nine years old, is relatively young, a

12   factor which undermines the plausibility of withdrawal. See Raya-Vaca, 771 F.3d

13   at 1208 (thirty-three-year-old defendant, in good health, weighed against

14   plausibility). Still, there is no evidence that Guzman-Hernandez committed fraud in

15   attempting to enter the country without authorization, and he has some ties to the

16   country in family members (his father, mother, and two siblings who are permanent

17   residents) that reside here legally. ECF No. 20 at 2. Moreover, at the time of his

18

19   1
       The panel also considered other factors, including the alien’s minimal criminal
     history and statistics showing that withdrawal was commonly granted under similar
20   circumstances. Id. at 1209.



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 15
      Case 4:20-cr-06001-SMJ    ECF No. 51    filed 09/17/20   PageID.298 Page 16 of 17




1    removal, Guzman-Hernandez had little criminal history—one conviction for

2    negligent driving—and his immigration history was limited to a handful of

3    voluntary removals, while the defendant in Raya-Vaca had an extensive history of

4    unauthorized reentry. See ECF No. 36-2 at 2; 771 F.3d at 1208. Guzman-

5    Hernandez’s eligibility for withdrawal is thus similar to—or perhaps more

6    favorable than—the defendant in Raya-Vaca.

7          Guzman-Hernandez’s eligibility for withdrawal was just as favorable as in

8    Raya-Vaca and he has shown it is plausible he could have been granted voluntary

9    withdrawal of his application. As such, Guzman-Hernandez has shown prejudice.

10                                    CONCLUSION

11         The Government argues that even without the due process violations,

12   Guzman-Hernandez still would have been removed. Unfortunately, this Court can

13   only speculate as to what might have occurred had the Border Patrol Agency

14   followed the procedures set forth by law. Those procedures are not there to create

15   red tape; they are there to protect non-citizens from unfair, unjust, and possibly

16   unconstitutional results. When the government flagrantly ignores procedural due

17   process protections, a person’s rights become uncertain and, in fact, illusory.

18   Guzman-Hernandez has successfully shown that the order of removal underlying

19   this prosecution was entered in violation of his right to due process because he was

20   not allowed to review the statements he allegedly made prior to removal. And




     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 16
      Case 4:20-cr-06001-SMJ    ECF No. 51    filed 09/17/20   PageID.299 Page 17 of 17




1    because Guzman-Hernandez has shown that he was a plausible candidate for

2    withdrawal, he has demonstrated that the violation resulted in prejudice. Therefore,

3    the removal order was fundamentally unfair, and the indictment must be dismissed.

4          Accordingly, IT IS HEREBY ORDERED:

5          1.     Defendant’s Motion to Dismiss, ECF No. 36, is GRANTED.

6          2.     The Clerk’s Office is directed to CLOSE the file.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

9    Service.

10         DATED this 17th day of September 2020.

11

12                      _________________________
                        SALVADOR MENDOZA, JR.
13                      United States District Judge

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS – 17
